Citation Nr: 1452811	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a left foot disability, to include varicosities, on a direct-incurrence basis.  

2. Entitlement to service connection for a left foot disability, to include varicosities, on a direct-incurrence basis.  

3. Entitlement to service connection for a left foot disability as secondary to service-connected residuals of a healed fracture of the third metatarsal of the right foot.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1964 to May 1964, from December 1965 to January 1966, from July 1966 to August 1966,
and in June 1967, August 1969, and July 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.     

In January 1979, a rating decision granted service connection for the residuals of a healed fracture to the third metatarsal of the right foot, but denied service connection for pes planus, varicose veins of the right foot, and exostosis of the left foot.  A May 1980 Board decision affirmed the denial of service connection for varicose veins of the right foot and exostosis of the left foot.  The Board did not take jurisdiction of the issue of service connection for pes planus because it had not been included in the January 1980 statement of the case (SOC).  A November 1995 rating decision denied an attempt to reopen a claim for bilateral foot/arch deformity due to a lack of new and material evidence.  A March 1998 Board decision affirmed this denial, characterizing the claim as entitlement to service connection for a bilateral foot disorder.  A June 2001 rating decision also declined to reopen a claim for bilateral foot disorder because of a lack of new and material evidence.  

In July 2010, the Veteran brought claims for an increased rating for his service-connected right foot disability, service connection for bilateral foot varicosities, and service connection for a left foot disability as secondary to his service-connected right foot disability.  The September 2010 rating decision on appeal denied an increase in the rating for the right foot disability, denied service connection for varicosities of the left foot, denied service connection for a left foot condition while noting it had previously been denied as exostosis of the left foot and pes planus of the left foot, and denied the claim for varicosities of the right foot because there was no new and material evidence in that matter.  In December 2010, the Veteran submitted a notice of disagreement (NOD) as to the denial of service connection for a left foot condition, and for varicosities of the left foot.  In June 2012, a Statement of the Case considered service connection for varicosities of the left foot, and service connection for a left foot condition (previously denied as exostosis, left foot and pes planus, left foot) as secondary to the service-connected residuals of a healed fracture of the third metatarsal of the right foot.  

A December 2013 Board remand considered the issues of service connection for varicosities of the left foot, and entitlement to service connection for a left foot condition as secondary to the service-connected residuals of a healed fracture of the third metatarsal of the right foot.  This remand instructed an examiner to provide an opinion as to whether any current diagnosed left foot disability is etiologically related to active service, and whether any left foot disability was either caused or permanently aggravated by the service-connected disability of injury, right foot, old, well healed fracture of the third metatarsal.  

The Board has recharacterized the Veteran's claim of entitlement to service connection for varicosities of the left foot on a direct-incurrence basis to include any disability of the left foot because the record reflects that foot disabilities other than varicosities have been demonstrated and are for consideration.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board is aware of the holding in Boggs v. Peake, 520 F.3d 1320 (Fed. Cir. 2008), that indicates separately diagnosed claims should be treated as distinct claims.  In this case, since the underlying claim of entitlement to service connection is being remanded, there is no prejudice to the Veteran to expanding the issue of entitlement to service connection to consider all left foot disabilities.  Accordingly, the issues have been recharacterized as above. 

The issues of entitlement to service connection for a left foot disability, to include varicosities, on a direct-incurrence basis, and entitlement to service connection for a left foot disability as secondary to service-connected residuals of a healed fracture of the third metatarsal of the right foot, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A January 1979 rating decision by the RO denied, in relevant part, a claim for service connection for pes planus and left foot exostosis; the Veteran did not appeal that portion of the decision, nor was any new and material evidence received within the appeal period.  

2.  A May 1980 Board decision denied, in relevant part, a claim for service connection for exostosis of the left foot; the decision was not appealed nor did the Veteran file a motion for reconsideration of the Board's decision.  

3.  A March 1998 Board decision denied a claim to reopen a claim for service connection for a bilateral foot disorder finding no new and material evidence had been received; the Veteran's motion for reconsideration of that Board decision was denied in October 1998.  

4.  A June 2001 rating decision by the RO denied a claim to reopen a claim for service connection for a bilateral foot disorder because of a lack of new and material evidence; the Veteran did not appeal, nor was any new and material evidence received within the appeal period.  

5.  Evidence received since the June 2001 RO decision is new, and relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1979 RO decision, which denied, in pertinent part, the Veteran's claims of service connection for pes planus, and left foot exostosis, is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 3.104, 19.118, 19.153 (1978); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The May 1980 Board decision, which denied service connection for exostosis of the left foot, is final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1979); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).  

3.  The March 1998 Board decision, which denied a claim to reopen a claim of service connection for a bilateral foot disorder, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 38 C.F.R. § 20.1100 (1997); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).  

4.  The June 2001 RO decision, which denied a claim to reopen a claim of service connection for a bilateral foot disorder, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

5.  The evidence added to the record since the June 2001 RO decision is new and material; the claim for service connection for a left foot disability, to include varicosities, on a direct-incurrence basis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The BVA is granting the claim to reopen a claim of service connection for a left foot disability, to include varicosities, on a direct-incurrence basis, in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   


Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160, 20.201, 20.302.  Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  

Service connection for pes planus and left foot exostosis was initially denied by a RO decision dated in January 1979 on the grounds that the disabilities were not found.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 3.104, 19.118, 19.153 (1978); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Service connection for exostosis of the left foot was denied by a Board decision dated in May 1980 on the grounds that x-rays did not reveal an exostosis of the left foot, meaning that the in-service finding of exostosis of the left foot was not clinically confirmed.  No appeal was taken from that determination.  That decision is also final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1979); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).  A Board decision dated in March 1998 denied a claim to reopen a claim for service connection for a bilateral foot disorder on the grounds that no new and material evidence had been presented to reopen the claim.  No appeal was taken from that determination.  That decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 38 C.F.R. § 20.1100 (1997); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).  A claim to reopen a claim for service connection for bilateral foot disorder was also denied by a June 2001 RO decision on the grounds that the evidence submitted in connection with the claim to reopen did not constitute new and material evidence because it was not directly relevant to the issue considered.  No appeal was taken from that determination.  This rating decision is also final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

Since the last final denial, VA has received a January 2014 VA examination report.  The examination opinion opines that the Veteran has pes cavus of the feet with hammertoe, which the examiner believes is a congenital condition not affected by activities of military service, and that the Veteran has varicosities that the examiner believed were less likely than not caused by service.  VA has also received a private medical record from Dr. A. opining that the Veteran suffers from activity-related chronic subtalar joint bursitis related to his previous service in the armed forces.  Unfortunately, the date stamp on this medical record is not fully legible.  The receipt date in the Veterans Benefits Management System (VBMS) is shown as September 29, 2009.  While this receipt date is not consistent with the portion of the date stamp that is legible, the Board notes that the June 2001 rating decision does not mention this private medical record in its list of evidence considered.  Therefore, it is at least as likely as not that Dr. A.'s treatment record was received after the last final denial.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that VA has received new and material evidence.  The record contains a private treatment record with a medical opinion indicating that the Veteran suffers from a foot disability related to his service, as well as a VA examination noting that the Veteran suffers from varicosities, pes cavus, and hammertoes, but providing negative etiological and aggravation opinions.  This new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim in that it relates to the existence of current disabilities as well as the nexus between those disabilities and service.  Id.  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  Although the Board notes that this matter has not been considered by the AOJ, as the Board is granting the claim to reopen, the Veteran is not prejudiced by the Board's decision.  


ORDER

New and material evidence having been received, the claim of service connection for a left foot disability, to include varicosities, on a direct-incurrence basis, is reopened, and to this extent only, the appeal is granted.   


REMAND

The January 2014 VA examination found that the Veteran suffered from pes cavus and hammertoes.  The examiner further opined that these conditions were less likely than not incurred in or caused by service because pes cavus foot form with hammertoes is a congenital condition and not affected by activities of military service.  The examiner went on to state that the condition is known to be associated with increased probability of sprain injury and stress fractures, as affected the Veteran's right foot, but that the left foot was not so affected, and concluded that the condition of bilateral feet, pes cavus was not caused by activities of military service.  The examiner similarly found that the Veteran's foot disability is less likely than not proximately due to or the result of the Veteran's other service-connected right foot because "a congenital condition cannot be aggravated by [any] service connected condition." 

In both opinions, the examiner stated that a congenital condition was not or cannot be affected by military service or any service-connected condition, but did not provide any basis for this assertion, such as citing to relevant medical literature.  
Additionally, the Board notes that 38 C.F.R. § 4.57 states that "[e]xercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  In the absence of trauma or other definite evidence of aggravation, service connection is not in order for pes cavus which is a typically congenital or juvenile disease."  This regulation is of particular relevance because it indicates that there is a legal basis for a finding of aggravation of pes cavus in some circumstances.  A second opinion should be obtained; if the examiner finds that the Veteran's left foot disability has not been aggravated by service, he or she must explain the basis for this conclusion.  

The January 2014 VA examination is also inadequate as to varicosities of the left foot.  The examiner found that it is less likely than not that the Veteran's varicosities of the left foot were incurred in or caused by service because "[t]here is no mention in the military medical record of a vein complaint left foot."  This rationale is inadequate.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner has not explained why the lack of mention of vein complaint supports her conclusion.  Therefore, an additional opinion should be obtained upon remand.  

The record contains a private treatment record from Dr. A. that was created in September 1997 but is recorded in VBMS as received in September 2009.  This record states that the Veteran suffers from subtalar joint bursitis related to his military service.  As the VA examiner has not commented on the presence or absence of subtalar joint bursitis, the examiner should consider this as a possible diagnosis upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination of his left foot with an examiner who has not seen the Veteran before.  After reviewing the claims file, the examiner is asked to provide the following opinions:

(a) whether it is at least as likely as not (50 percent or greater probability) that any current left foot disability, to include varicosities of the left foot, pes cavus or hammertoe of the left foot, or subtalar joint bursitis, 
is etiologically related to or permanently aggravated by the Veteran's military service.  

(b) whether it is at least as likely as not (50 percent or greater probability) that any currently present left foot disability was either caused or permanently aggravated by the Veteran's service-connected disability of residuals of a fracture of the third metatarsal of the right foot.  
 
A rationale must be provided for any and all opinions expressed.  A rationale must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  If the examiner makes a medical assertion, he or she should provide a basis for that medical assertion, such as a citation to relevant medical literature.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

2.  After completing the above development, adjudicate the claim for service connection for a left foot disability on a direct-incurrence basis, de novo, and readjudicate the claim for service connection for a left foot disability as secondary to service-connected right foot disability.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and give them an opportunity to respond.  The appeal must then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


